DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 


Claims 1, 3-5, 7-10, 12-13, 19-20, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Panzram et al. ‘085 in view of Medina et al. ‘326 .
Claim 1, Panzram  teaches a cargo handling system for an aircraft cargo deck including a power drive unit (PDU; e.g. see column 5, lines 31-37 etc.) configured to impart movement to a unit load device (ULD),  a first restraint (e.g. one of bolt/latches 405 – either figure 4A or 5A embodiment), and a first sensor configured to detect movement of the unit load device with respect to a parked location following deployment of the first restraint and activation of the PDU drive– see more detailed discussion regarding claim 1 below.
Regarding claim 1, Panzram teaches use of power drive unit in column 5 lines 31-37 etc. but fails to specifically teach use of a drive roller for the unit – i.e. the reference is silent as to the specifics of the PDU construction in this regard. 
Medina et al. ‘326  teaches use of a power drive roller (76) as the motive element of a PDU for an aircraft cargo system which utilizes both PDU’s and restraint/latching elements – see paragraph 0044, figure 4 etc.
In order to provide for secure and reliable ULD/cargo conveyance to the desired cargo position or as a simple substitution of one known PDU motive element for another, it would have been 
With additional regard to claim 1, as noted above Panzram teaches a first sensor configured to detect movement of the unit load device with respect to a parked location following deployment of the first restraint and activation of the PDU drive.  Note for example, in step 606 of the disclosed method, the PDU drive is activated and movement of the ULD is monitored by sensors.  In step 609, sensors transmit data to the central control to indicate that the cargo is properly positioned in its parked/securement location.  In step 610, after sensing that the ULD is in its final/parked position, the locking restraint(s) are actuated to secure the ULD/cargo.  Finally, in step 611, proper locking of the ULD is monitored via sensors, and the data is sent to the central control.  Note also the PDU drive of the modified Panzram device defines a drive roller.  Finally, the Panzram device defines a second sensor for detecting first restraint deployment wherein both use of an encoder or a limit switch for the second sensor are disclosed – see more detailed discussion in the response to arguments section below.
Claims 3 and 4, the Panzram sensors are contained within the cargo space and are deemed positioned as broadly claimed.
Claim 5, the sensed object(s) of the Panzram system are ULD’s.
Claim 7, the first sensor of the Panzram device would be positioned as broadly claimed.
Claim 8, the first sensor as disclosed in Panzram can comprise and image sensor or optical sensor and defines an external vision sensor system as broadly claimed.  
Claim 9, see latch element at 405 of Panzram.

Claim 12, the Pazram device anticipates use of plural restraints with associated deployment detection sensors connected via a sensor communication system and reads on the claim as broadly recited.
Claim 13, the restraints of Pazram define ULD engaging latches (see element 405).
Claim 19, Panzram  teaches a cargo handling system for an aircraft cargo deck including a power drive unit (PDU; e.g. see column 5, lines 31-37 etc.) configured to impart movement to a unit load device (ULD),  plural restraints (e.g. bolts/latches 405 – either figure 4A or 5A embodiment) for engaging the ULD, and a first sensor configured to detect movement of the unit load device with respect to a parked location following deployment of the restraints and activation of the PDU drive– see more detailed discussion regarding claim 1 below.  Finally, the reference teaches second sensors associated with each restraint to detect deployment of the respective restraint e.g. see column 7 – lines 45 – 48 and lines 62-64 etc.
Regarding claim 19, Panzram teaches use of power drive unit in column 5 lines 31-37 etc. but fails to specifically teach use of a drive roller for the unit – i.e. the reference is silent as to the specifics of the PDU construction in this regard. 
Medina et al. ‘326  teaches use of a power drive roller (76) as the motive element of a PDU for an aircraft cargo system which utilizes both PDU’s and restraint/latching elements – see paragraph 0044, figure 4 etc.

With additional regard to claim 19, as noted above Panzram teaches a first sensor configured to detect movement of the unit load device with respect to a parked location following deployment of the restraints and activation of the PDU drive.  Note for example, in step 606 of the disclosed method, the PDU drive is activated and movement of the ULD is monitored by sensors.  In step 609, sensors transmit data to the central control to indicate that the cargo is properly positioned in its parked/securement location.  In step 610, after sensing that the ULD is in its final/parked position, the locking restraint(s) are actuated to secure the ULD/cargo.  Finally, in step 611, proper locking of the ULD is monitored via sensors, and the data is sent to the central control.  Note also the PDU drive of the modified Panzram device defines a drive roller.  Finally, the Panzram device defines a second sensor for detecting first restraint deployment wherein both use of an encoder or a limit switch for the second sensor are disclosed – see more detailed discussion in the response to arguments section below.
Claim 20, the restraints of Pazram define ULD engaging latches (see element 405).
Claims 25 and 26, Pazram teaches the claimed sensor types (see discussion in the response to arguments section below).


New claims 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Applicant's arguments filed 12/15/21 have been fully considered but they are not persuasive.
Applicant indicates that the relied upon Panzram reference (as modified by Medina) used in the current rejection under section 103 fails to teach use of an encoder for the second sensor that is configured to detect deployment of the first restraint.  Applicant’s position in this regard is not wholly understood, and it appears applicant may be reading more into the claim language than is currently broadly presented.
More specifically, as discussed by applicant at the end of page 5 of the instant remarks, the Panzram patent indicates that “The bolt module 103 of FIG. 4A additionally has a rotary spring for orienting the bolt, a pressure part for force transmission to the bolt, and an incremental encoder for the position recognition of the bolt” (emphasis added) – (see column 6 – line 65 through column 7 – line 2 of Panzram).  In this case, the referenced Panzram “bolt” defines a ULD latch (see figures 4A or 5A of Panzram) and is analogous to applicant’s recited restraint (for example, compare bolt/latch element 405 as seen in figure 4A of Panzram with restraint element 214 in the instant figure 2).  The Panzram incremental encoder relied upon as defining the second sensor in claim 1 is described in the patent as being “for position recognition of the bolt”.  Clearly the Panzram encoder sensor would be “configured to detect deployment of the first restraint” as very broadly claimed.  If a sensor “recognizes position” of a restraint, it would clearly detect some level of “deployment”.  Again applicant appears to be reading 

While not discussed in applicant’s remarks, the following should additionally be noted with regard to the newly added language to base claims 1 and 19.  Panzram alternatively teaches that the bolt/latch of figure 5A can rely on “a Hall sensor for position recognition of the bolt” (column 7, lines 11-12).  In this case, the Hall sensor is being utilized as a binary switch type device for position sensing as is common in the art.  A sensor relying on the Hall effect in this manner is conventionally referred to as a “Hall effect limit switch”.  Reading the Hall sensor on the second sensor, the Panzram device would clearly define a second sensor that “is configured to detect deployment of the first restraint” and define “a limit switch” as broadly claimed.  In as much as amended base claims 1 and 19 allow for “at least one of an encoder and a limit switch” (i.e. an encoder or a limit switch), the Panzram device relying on the Hall sensor for the restraint would additionally read on these claims.






Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661.  The examiner can normally be reached on Monday through Friday 8:00 am - 4:00pm.









/STEPHEN T GORDON/Primary Examiner, Art Unit 3616